TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 24, 2022



                                     NO. 03-21-00302-CV


                 David Weller and IntegriTech Advisors, LLC, Appellants

                                               v.

                     Mary Alice Keyes and Sean Leo Nadeau, Appellees




        APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
          REVERSED AND REMANDED -- OPINION BY JUSTICE BAKER




This is an appeal from the order granting summary judgment signed by the trial court on

January 25, 2021. Having reviewed the record and the parties’ arguments, the Court holds that

there was reversible error in the order. Therefore, the Court reverses the trial court’s summary-

judgment order and remands the case to the trial court for further proceedings consistent this

opinion. Appellees shall pay all costs relating to this appeal, both in this Court and in the

court below.